Per Curiam.

The Official Referee has found that respondent, largely through carelessness, misused funds belonging to. an estate but that he has made the estate whole. He also found that respondent did not act with evil intention, that he is of general good character and that he has earned the confidence of his own people and the respect of many citizens of private and civic importance. It appears also that respondent, without any formal demand ever having been made upon him, made full restitution.
*701Though respondent was technically guilty of professional misconduct, in view of the extenuating circumstances shown, he should be hereby censured.
Dore, J. P., Cohn, Callahan, Van Yoorhis and Shientag, JJ., concur.
Respondent censured.